United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1054
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Frankie Adams, also known as              *
“Tank,”                                   *      [UNPUBLISHED]
                                          *
             Appellant.                   *
                                          *
                                     ___________

                            Submitted: September 7, 2000
                                Filed: September 14, 2000
                                    ___________

Before RICHARD S. ARNOLD, FAGG, and LOKEN, Circuit Judges.
___________

PER CURIAM.

       Frankie Adams challenges the sentence imposed by the district court1 following
his guilty plea to conspiracy to distribute and possess with intent to distribute cocaine
and cocaine base, in violation of 21 U.S.C. § 846. The district court granted the
government’s substantial-assistance departure motion and sentenced Adams to 120
months imprisonment and 5 years supervised release. On appeal, counsel moved to

      1
        The HONORABLE MICHAEL J. DAVIS, United States District Judge for the
District of Minnesota.
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), challenging the
district court&s refusal to depart further and its drug quantity finding. Adams has not
filed a pro se supplemental brief.

       Both of the arguments fail. We do not review the extent of a substantial-
assistance departure, see United States v. Dutcher, 8 F.3d 11, 12 (8th Cir. 1993), and
we conclude that the district court did not clearly err in its drug-quantity finding, which
is amply supported by the plea-hearing statements of Adams and a coconspirator, as
well as by Adams’s testimony at the trial of his coconspirators, see U.S.S.G.
§ 1B1.3(a)(1)(B); United States v. Mosby, 177 F.3d 1067, 1070 (8th Cir. 1999)
(standard of review), cert. denied, 120 S. Ct. 1260 (2000); United States v. Makes
Room, 49 F.3d 410, 415 (8th Cir. 1995) (sentencing judge may consider evidence
introduced during proceedings involving codefendants); United States v. Wright, 29
F.3d 372, 374 (8th Cir. 1994) (district court may rely on defendant&s admission in
determining drug quantity).

       In accordance with Penson v. Ohio, 488 U.S. 75 (1988), we also have reviewed
the record for any non-frivolous issues and have found none. Accordingly, we now
affirm and grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-